Fish, C. J.
1. The constitution confers on the legislature the power to create special tribunals. It declares: “The judicial powers of this State shall be vested in a Supreme Court, a Court of Appeals, superior courts, courts of ordinary, justices of the peace, commissioned notaries public, and such other courts as have *202been or may be established by law.”' Article 6, section 1, paragraph 1, Civil Code, § 6497. The adjudications of this court have recognized the distinction between a court and the judge thereof. The legislature has conferred upon ordinaries jurisdiction with reference to setting apart homesteads; and it has been held that an ordinary, in passing upon applications for homestead exemption, does not act as the court of ordinary. Cunningham v. United States Savings &c. Co., 109 Ga. 616, 620 (34 S. E. 1024); Davis v. James, 145 Ga. 325 (89 S. E. 203). Likewise, the right of judges of city courts and justices of the peace to sit as courts of special jurisdiction has been recognized. Pettingall v. Nolan, 16 Ga. 606; Kelly v. Jackson, 67 Ga. 274.
The provisions of the statute clearly indicate that it was the object of the legislature to enact a law that would give speedy redress to any who might suffer damage from stock running at large. To accomplish this they thought best to establish a special tribunal, thus saving the expense and time necessarily incident to a trial in the superior court. It is manifest that it was not their intention to simply enlarge the jurisdiction of the justice’s court. The act nowhere refers to a justice’s court, but designates a justice of the peace as the person to whom complaint may be made; and it provides, that the owner of such animal as may be impounded shall be served three days before the time set. for the hearing; that the summons shall be returned within five days from the date of its issuance; and that the owner shall be required to appear at a time and place named. This procedure differs radically from that of a justice’s court; and had it been the purpose of the General Assembly only to enlarge the jurisdiction of a court already existing, it was unnecessary to- provide a different procedure.
The act provides, as hereinbefore indicated, that the justice before whom complaint is made may have a hearing at a time and place named by him. The constitution requires that justices’ courts shall be held at fixed times and places; and the statute expressly declares that a judgment rendered at a place other than that so fixed shall be void. McDonald v. Farmers Supply Co., 143 Ga. 552 (85 S. E. 861). Furthermore, under the provisions of the act, damages may be recovered where the injury is to growing or immature crops, that is, to realty; and the legislature could not confer such jurisdictioh upon a justice’s court, as its jurisdiction *203is limited by the constitutional provision quoted in one of the questions propounded by the Court of Appeals, and the act should not be so construed as to render it unconstitutional. It is clear, therefore, that the General Assembly intended by the act under consideration to establish a special tribunal for the trial of eases where damages are claimed on account of trespass committed by certain kinds of animals while going at large.
2. It follows, from the answer to the first certified question, that a justice of the peace, acting as a judge of a special tribunal under section 2034 of the Civil Code of 1910, may give judgment for damages where the damage complained of is to growing or immature crops.

All the Justices concur.